Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses.  See claims 3-5 and 12-15.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1, 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140025241 A1 to Andou et al. (hereinafter, Andou).
Regarding claim 1, Andou discloses:
a method of controlling a motor torque of an eco-friendly vehicle, the method comprising: determining a wheel behavior characteristic of a vehicle; determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle; and controlling a motor torque of the vehicle based on the road surface characteristic {paragraph [0004]: on split-μ roads having different road surface friction on the left and right sides of a vehicle, when the presence of slippage of the left front wheel or the right front wheel is detected by the slip (wheel behavior) detection apparatus, the drive controller reduces the torque of the torque command value sent to the drive motor (slip detection implies determining a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle}.
Regarding claim 11, Andou discloses:
an eco-friendly vehicle comprising: a motor configured to generate power for driving a vehicle; and a controller configured to determine a wheel behavior characteristic of the vehicle, determine a road surface characteristic of a road on which the vehicle is located based on the wheel behavior characteristic of the vehicle, and control a motor torque of the vehicle based on the road surface characteristic {paragraph [0004]}.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-8, 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Andou.
Regarding claim 2, which depends from claim 1, Andou further teaches:
the determining of the wheel behavior characteristic comprises: determining the wheel behavior characteristic of the vehicle using a wheel speed, and the motor torque of the vehicle {abstract: the acceleration slippage is reduced by decreasing the command motor torque of the electric motor connected to the wheel at which acceleration slippage was generated (relation of motor torque with wheel behavior characteristic is implied); paragraph [0003]: a slip detection apparatus calculates the acceleration of the vehicle wheels from the rotation speed of a drive motor, and determines the presence of wheel slippage (wheel behavior characteristic) from the wheel acceleration; paragraph [0042]: wheel speed sensors detect the rotation speed of the wheels}. Andou does not disclose using a wheel jerk in determining the wheel behavior characteristic. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Andou so that a wheel jerk (a value mathematically derived from the wheel acceleration) is used in determining the wheel behavior characteristic in order to determine wheel behavior characteristic with a factor more directly related to wheel slippage.
Similar logic applies to claim 12. 
Regarding claim 3, which depends from claim 2, Andou further teaches:
the determining of the road surface characteristic comprises: when a wheel jerk Werk and a motor torque Tmotor of the vehicle satisfy each preset reference range, and a wheel acceleration Wdecei satisfy each preset reference range, determining the road surface characteristic as a low friction road surface {abstract, paragraphs [0003], [0042], [0071]: the slip acquisition apparatus 80 compares the wheel rotation speed with the upper limit slip 
Andou does not disclose a wheel acceleration code count value Cntwdecel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Andou so that a wheel acceleration code count value (a value mathematically derived from the wheel acceleration) is used in determining of the road surface characteristic in order to reflect rapid and abrupt changes in wheel acceleration. 
Similar logic applies to claim 13.
Regarding claim 4, which depends from claim 3, Andou further teaches:
the determining of the road surface characteristic comprises: when the wheel jerk Werk and the motor torque Tmotor of the vehicle do not satisfy each preset reference range, and the wheel acceleration Wdecel and the wheel acceleration code count value Cntwdecei do not satisfy each preset reference range, determining the road surface characteristic as a high friction road surface {abstract, paragraphs [0003], [0042], [0071], [0076] and reasoning in claim 3}.
Claim 4 describes a case of not satisfying the reference range, while claim 3 describes a case of satisfying the reference range}.
Similar logic applies to claim 14.
Regarding claim 5, which depends from claim 4, Andou further teaches:
calculating the wheel acceleration Wdecel or the wheel jerk Wierk based on a rate of change of a wheel speed of a left driving wheel and a right driving wheel of the vehicle {paragraph [0039]: a vehicle drive device is described for a case of application in rear-wheel drive as an example, but the vehicle drive device may also be used for front-wheel drive; paragraph [0042]: wheel speed sensors 13A and 13B that detect the rotation speed of the left rear wheel LWr and the right rear wheel RWr are provided}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the left and right driving wheel speed sensing feature of Andou with the described invention of Andou in order to separately control the left and right driving wheels.
Similar logic applies to claim 15.
Regarding claim 6, which depends from claim 5, Andou further teaches:
the wheel acceleration is calculated as in Equation 1 below:

    PNG
    media_image1.png
    84
    704
    media_image1.png
    Greyscale

wherein, in Equation 1, Wdecel is the wheel acceleration, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels {paragraphs [0003], [0042]}. Equation 1 describes taking average value of the derivatives (acceleration) of wheel speeds. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the wheel speed sensing and mathematical calculation features of Andou with the described invention of Andou in order to calculate wheel acceleration.

Regarding claim 7, which depends from claim 5, Andou further teaches:
the wheel jerk is calculated as in Equation 2 below:

    PNG
    media_image2.png
    79
    703
    media_image2.png
    Greyscale

wherein, in Equation 2, Werk is the wheel jerk, and WSPDLH and WSPDRH are the wheel speeds of the left and right driving wheels {paragraphs [0003], [0042]}. Equation 2 describes taking average value of the second derivatives of wheel speeds.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the described invention of Andou so that the second derivatives of the wheel speeds are calculated in order to obtain rate of change for wheel acceleration.
Similar logic applies to claim 17.
Regarding claim 8, which depends from claim 1, Andou further teaches:
the controlling of the motor torque comprises: controlling the motor torque to reduce a wheel spin of the vehicle when the determined road surface characteristic is a low friction road surface {abstract: the acceleration slippage is reduced by decreasing the command motor torque (power drive torque) of the first or second electric motor connected to the wheel at which acceleration slippage was generated}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the torque reduction feature of Andou with the 
Similar logic applies to claim 18.

Claims 9, 10, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andou in view of US7113860B2 to Wang.
Claim 9, which depends from claim 1, has a limitation: displaying a result of determining the road surface characteristic on a display. Andou does not disclose this limitation. Wang remedies this and teaches in col. 3, lines 6-8: displaying a warning message to a driver of a vehicle when the likelihood of driving on slippery roads is high (determining the road surface characteristic).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature of Wang with the described invention of Andou in order to inform the driver of the road surface characteristic. 
Similar logic applies to claim 19.
Regarding claim 10, which depends from claim 9, Wang further teaches:
wherein the displaying comprises: displaying on the display that the current road surface is a low friction road surface when the road surface characteristic determination result is the low friction road surface {col. 3, lines 6-8}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the display feature for low friction road surface of 
Similar logic applies to claim 20.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (US-20210078581-A1, US-5406486-A, US-20160090095-A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANMIN PARK whose telephone number is (408)918-7555.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas G Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/C.P./Examiner, Art Unit 3661                                                                                                                                                                                                        



/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661